Title: Editorial Note: Jefferson’s Letter to James Madison
From: 
To: 


                        Jefferson’s Letter to James MadisonEditorial Note
                        Jefferson uncharacteristically failed to retain a press copy of this letter, making instead, as he did with the 28 Dec. letter to John Adams that he enclosed in this one, a “statement” of the contents based on recollection. It is not known if he indeed made the copy entirely from unaided memory, but if he drew on any draft or notes of the letter they have not been located. The effort he made to record these letters in detail reflects the importance he gave to reconstructing the language he had used to address Adams, the victor in the presidential contest, and to explain himself to Madison, his friend and trusted political advisor.
                    